Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the respective parties herein:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise, the subject of the above named appeal for reappraisement, consists of a coal tar product classifiable under paragraph 27 of the Tariff Act of 1930 as amended, imported after February 28, 1958, and that this product does not appear on the final list of articles, T.D. 54521, from which the action of the Simplification Act of 1956 is withheld.
IT IS FURTHER STIPULATED AND AGREED that the price, at the time ■of exportation to the United States of the merchandise undergoing appraisement, at which such or similar merchandise was freely sold in the principal market of the United States for domestic consumption, packed ready for delivery, in the usual wholesale quantities and in the ordinary course of trade, with allowances made for the addition of profit and general expenses usually made, in ■connection with sales in such max-ket of imported merchandise of the same class or kind as the merchandise undergoing appraisement and the usual costs of transportation and insurance and other usual expenses incurred with respect .to such or similar merchandise from the place of shipment to the place of delivery was $3,849 per pound.
IT IS FURTHER STIPULATED AND AGREED that this appeal for reap-praisement be submitted on this stipulation.
On the agreed facts, I find and hold United States value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, T.D. 54165, to be the proper basis for the determination of the value of the merchandise here in question and that such value was $3,849 per pound.
Judgment will issue accordingly.